DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
READING DEVICE, IMAGE FORMING APPARATUS, AND STATE DETECTION METHOD TO DETECT THE MULTI-FEED OR MIXED DOCUMENTS FED IN THE READING DEVICE BY ILLUMINATING A SHEET USING A LIGHT IN AN INVISIBLE WAVELENGTH RANGE.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: IMAGING DEVICE, SETTING UNIT AND IMAGE FORMING DEVICE in claims 1, 2, 5 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-12 and 15 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Shimazaki (US Pub 2008/0088084).

Re claim 1: Shimazaki teaches a reading device comprising: 
an illuminator configured to illuminate an object to be read with light in an invisible wavelength range (e.g. an infrared ray is used to illuminate a sheet and the reflected signal is detected, which is taught in ¶ [43].  An infrared ray is considered as a light within an invisible wavelength range.); 

[0042] FIG. 2 is a flowchart showing the double feed discriminating process according to this embodiment. The paper B01 passes between the ultrasonic transmitter B02 and the ultrasonic receiver B03 by the aid of paper feed in Step S01. In Step S02, the ultrasonic waves are transmitted and received, and the ultrasonic receiving signal is transmitted to the control circuit B06. The control circuit B06 analyzes the ultrasonic receiving signal in Step S03. It is determined whether the air spacer between the papers is detected, or not, in Step S04. When the air spacer is not detected, it is determined that the paper (single paper) has been normally fed in Step S05.
[0043] When the air spacer between the papers is detected in Step S04, the infrared rays are emitted and received, and the infrared ray receiving signal is transmitted to the control circuit B06 in Step S06. The control circuit B06 compares the infrared ray receiving signal intensity with the threshold value in Step S07. The threshold value changes according to the receiving signal intensity of the ultrasonic waves as a result of analyzing the ultrasonic receiving signal in Step S03. The threshold value can be set to a fixed value. In Step S07, the infrared ray receiving signal intensity is compared with the threshold value, and it is determined whether the paper to be fed is two or more opaque paper to be fed in Step S08. When it is not determined that the paper to be fed is not two or more opaque papers to be fed, it is estimated that the paper to be fed is enclosed in the envelope in Step S09. For that reason, it is determined that the feed is normal. When it is determined that the paper to be fed is two or more opaque papers to be fed, it is determined that the double feed is conducted in Step S10.

an imaging device (interpretation: the invisible imaging device is an image capturing controller that captures an invisible image, which is taught on page 7.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to capture an image of the light reflected from the object to be read, within the invisible wavelength range (e.g. an infrared ray receiver is used to capture an image of an infrared signal that is reflected from the paper scanned by the infrared sensor, which is taught in ¶ [43] above, [28] and [29].); and 

[0028] The overlapping can be detected by a mechanical manner without using the ultrasonic waves. In this embodiment, an infrared ray transmission quantity detecting device in which the conveyance path of the sheet member is interposed between an infrared ray emitter B04 and an infrared ray receiver B05 is added to the ultrasonic double feed detecting device using the above-described ultrasonic sensor. When a regular current flows in the infrared ray emitter B04, infrared rays are irradiated, transmitted through the paper when the paper exists in the conveyance path, and received by the infrared ray receiver B05. When no paper exists in the conveyance path, the infrared ray is directly received by the infrared ray receiver B05.
[0029] The control circuit B06 supplies an infrared ray emission signal to an infrared ray emitter driving circuit B10, and allows the infrared ray emitter to emit the infrared rays. The infrared ray emission quantity can be controlled by the control circuit B06. When a paper to be fed is inserted between the infrared ray emitter B04 and the infrared ray receiver B05, the infrared rays irradiated by the infrared ray emitter B04 attenuate by the infrared rays reach the infrared ray receiver B05. For that reason, the signal is amplified by an amplifier circuit B11, and boosted to a signal level where a difference of the transmitted infrared ray quantity can be analyzed.

a memory configured to hold a reference value of the object to be read (e.g. a microcomputer can be used as a control circuit and the threshold can be incorporated in a program that executed by the microcomputer, which is taught in ¶ [35], [36] and [47].  A microcomputer contains a memory and CPU that executes a program.); and 

[0035] The control circuit B06 is capable of analyzing the ultrasonic wave receiving signal intensity to estimate the thickness of the paper, calculates the double feed determination threshold value for distinguishing the receiving signal intensity 2 and the receiving signal intensity 3, and outputting the calculated double feed determination threshold value to a double feed determination threshold setting portion B13.

[0036] The double feed determination threshold setting portion B13 can set the threshold value for distinguishing the receiving signal intensity 2 and the receiving signal intensity 3 from each other to a fixed value.

[0047] A microcomputer can be used as the control circuit B06. The above double feed determining process can be executed by a program of the microcomputer. The double feed determination threshold setting portion B13 can be incorporated into the microcomputer, or can be realized as a function of the program.

a detector (interpretation: the detector includes an invisible illuminator, an invisible imaging device, an invisible image density detector, an image analyzer, a visible illuminator, a visible imaging device and a visible image density detector, which is disclosed on pages 11 and 12.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to detect a state of the object to be read, based on a difference between a level of a reading value of an invisible image captured within the invisible wavelength range and a level of the reference value (e.g. when the received infrared ray receiving signal is determined to be above a threshold, the system detects that a double feed of sheets occurs, which is taught in ¶ [43] above.).  


Re claim 304: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches the reading device according to claim 1, wherein the memory is configured to hold, as the reference value, the level of the read value obtained by the detector at least one frame before (e.g. the threshold value that is acquired by the detector is calculated before a scanning operation of a sheet using an infrared sensor is performed, which is taught by ¶ [35] and [36] above.).  

Re claim 5: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches the reading device according to claim 1, further comprising a setting unit (interpretation: a reference density setting unit is provided as a setting unit, and a result (corresponding15 to an image density result) registered in advance in the reference-density setting unit 34-3 is set in the reference density holder 34-2 before the start of processing of the first frame, which is taught on page 15.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to set the reference value in the memory (e.g. based on the ultrasonic wave estimating the thickness of paper, the double feed threshold if calculated and set for comparison to the infrared ray signal detected, which is taught in ¶ [35] and [36] above.  The set threshold value is set in memory to compare the different values.).

Re claim 6: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches the reading device accord.ng to claim 1, wherein the detector is configured to compare a background level, which is a level of a reading value obtained from an entire background of the image, with the reference value to 5detect the state of the object to be read (e.g. the whole sheet is scanned, which includes the background of the sheet, in order to detect an infrared level of the sheet.  The infrared level detected is compared to the threshold to determine if a double feed occurs, which is taught in ¶ [43] above.).  

Re claim 7: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches the reading device accord.ng to claim 1, wherein the detector is configured to compare a background level of each of divided regions of the image in a main scanning direction with the reference value to detect the state 10of the object to be read (e.g. the whole sheet is scanned, which includes the top part where a double feed may not occur and bottom or separate part where a double feed occurs on the sheet background, in order to detect infrared levels of the sheet.  The infrared level detected is compared to the threshold to determine if a double feed occurs, which is taught in ¶ [43] above.).  

Re claim 8: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches the reading device according to claim 1, wherein the detector is configured to compare a background level of each of divided regions of the image in a sub-scanning direction with the reference value to detect the state of the object to be read (e.g. the whole sheet is scanned, which includes the top part where a double feed may not occur and bottom or separate part where a double feed occurs on the sheet background, in order to detect infrared levels of the sheet.  The infrared level detected is compared to the threshold to determine if a double feed occurs, which is taught in ¶ [43] above and [31]-[34].).  

[0031] The receiving signal intensity of the infrared ray which has been transmitted through a single opaque sheet member is set as a receiving signal intensity 1. The receiving signal intensity of the infrared ray which has been transmitted through a single transparent or semi-transparent sheet member and a single opaque sheet member which are overlapped with each other is set as a receiving signal intensity 2. The receiving signal intensity of the infrared ray which has been transmitted through two opaque sheet members which are overlapped with each other and fed is set as a receiving signal intensity 3.
[0032] Because the infrared rays are small in the attenuation in the transparent or semi-transparent sheet members, there is no large difference between the receiving signal intensity 1 and the receiving signal intensity 2. However, because there is a large difference between the receiving signal intensity 2 and the receiving signal intensity 3, those intensities can be clearly distinguishable by the control circuit B06.
[0033] The control circuit B06 compares a threshold value which is set to distinguish the receiving signal intensity 2 and the receiving signal intensity 3 from each other with a receiving signal intensity of the transmitted infrared ray. It is discriminated whether it is "a state where there is a single opaque sheet member, or a single transparent or semi-transparent sheet member and a single opaque sheet member are overlapped with each other", or "a state where two or more opaque sheet members are overlapped with each other".
[0034] When the paper to be fed is thin, there is a feature that the receiving signal intensity of the ultrasonic waves is strong, and the receiving signal intensity of the infrared ray is also strong at the same time. When the paper to be fed is thick, there is a feature that the receiving signal intensity of the ultrasonic waves is weak, and the receiving signal intensity of the infrared ray is also weak at the same time.

Re claim 9: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches the reading device accord.ng to claim 1, wherein the detector is configured to compare a background level of each of divided regions of the image in a main scanning direction and a sub-scanning direction with the 20reference value to detect the state of the object to be read (e.g. the whole sheet is scanned, which includes the top part where a double feed may not occur and bottom or separate part where a double feed occurs on the sheet background, in order to detect infrared levels of the sheet.  The infrared level detected is compared to the threshold to determine if a double feed occurs, which is taught in ¶ [43] above and [31]-[34].).  

Re claim 10: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches the reading device accord.ng to claim 6, wherein the background level is an average value, a mode value, or a maximum value of regions to be calculated for determination of the background level (e.g. the background level of the infrared scanned image is the maximum value detected from sheets that are calculated based on the received signal, which is taught in ¶ [31]-[34] above.).  

Re claim 11: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches the reading device according to claim 1, wherein the detector is configured to detect whether the state of the object to be read is a stale of multi-feed (e.g. the system discloses comparing the infrared signal to a threshold in order to determine if the sheets are multi-fed, which is taught in ¶ [43] above.).  

Re claim 3012. The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches the reading device accord.nu to claim 1, wherein the detector is configured to detect whether different types of documents are mixed as the state of the object to be read (e.g. the invention teaches if only an opaque sheet is detected or a transparent sheet is overlapped with an opaque sheet, which is taught in ¶ [33] above.).

Re claim 1015: The teachings of Shimazaki applied to independent claim 1 are disclosed above. 
Claim 1 is similar to claim 15.  Please refer to the rationale of claim 1 for the rejection of claim 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Kikuchi (JP Pub  2008-219176 (Pub Date: 9/18/2008)).

Re claim 13: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches the reading device according to claim 1, further comprising a feeder configured to feed the object to be read (e.g. the invention discloses feeding a sheet using a conveyance path, which is taught in ¶ [23]-[25].), 23 

[0023] FIG. 1 is a block diagram showing the configuration of "double feed detecting device" according to a first embodiment. This embodiment detects an air spacer on an overlapping portion of sheet members by the aid of an ultrasonic sensor, and detects a double feed of the sheet members. Reference numeral B01 denotes a paper of a sheet member to be fed, and a conveyance path is interposed between an ultrasonic transmitter B02 and an ultrasonic receiver B03.

[0024] When an ultrasonic generation pulse is input to the ultrasonic transmitter B02, an ultrasonic signal is transmitted from the ultrasonic transmitter B02. When a paper exists in the conveyance path, the ultrasonic signal is transmitted through the paper, and received by the ultrasonic receiver B03. When no paper exists in the conveyance path, the ultrasonic signal is directly received by the ultrasonic receiver B03. A control circuit B06 supplies a pulse signal of 200 KHz to an ultrasonic transmitter driving circuit B07. After the ultrasonic transmitter driving circuit B07 amplifies the pulse signal, the ultrasonic transmitter B02 transmits the ultrasonic wave of 200 KHz based on the amplified pulse signal. The frequency of the ultrasonic wave is an example, and other frequencies are also available, and multiple frequencies can be used.

[0025] When a paper to be fed is inserted between the ultrasonic transmitter B02 and the ultrasonic receiver B03, the ultrasonic waves which are transmitted from the ultrasonic transmitter B02 attenuate by the ultrasonic waves reach the ultrasonic receiver B03. For that reason, the signal is amplified by an amplifier circuit B08, and boosted to signal amplitude, which can be determined by double feed detection.

wherein the feeder is configured to feed the object to be read to a reading position at which the object to be read is illuminated with the light of the illuminator (e.g. the feeder feeds the sheet into a position where the infrared light is illuminated onto a sheet and the whole sheet, including the sheet background, is detected for an infrared level for comparison, which is taught in ¶ [31]-[34] and [43] above.).  
However, Shimazaki fails to specifically teach the features of with a background portion placed at a back surface of the object.
However, this is well known in the art as evidenced by Kikuchi.  Similar to the primary reference, Kikuchi discloses irradiating the sheet with an infrared light (same field of endeavor or reasonably pertinent to the problem).    
Kikuchi teaches with a background portion placed at a back surface of the object (e.g. the invention discloses an opening and closing onto a platen where a sheet can be placed, which is taught in ¶ [39] and [40].).

[0039]Further, in the scanner unit 45, a 3 conveyance path 63 is provided between the outlet side of the outroll 58 and the inlet side of the pre-registration roll 55 so that the images formed on both sides of the original M can be read by the 1 process. Note that the above-described discharge roll 59 also has a function of reversely conveying the document M to the 3 conveyance path 63. Further, the scanner unit 45 is provided with a 4 conveyance path 64 for reversing the document M and discharging the document M into the ** document storage unit 52 when the document M is read. The 4 transport path 64 is provided on an upper side of the 2 transport path 62. Further, the discharge roll 59 has a function of reversely conveying the document M to the 4 conveyance path 64.[0040]On the other hand, the reading device 70 supports the document feeding device 50 so as to be able to open and close, supports the document feeding device 50 by the apparatus frame 71, and reads an image of the document M conveyed by the document feeding device 50. The reading device 70 includes a device frame 71 forming a housing, a 1 platen glass 72 A on which an original M to be read is placed, and a 2 platen glass 72 B having an opening portion for reading an original M conveyed by the original feeding device 50.

Therefore, in view of Kikuchi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of with a background portion placed at a back surface of the object, incorporated in the device of Shimazaki, in order to cover a sheet while on a platen for scanning, which aid in improving detection accuracy of information on the page (as stated in Kikuchi ¶ [05] and [06]).  


Re claim 514. The teachings of Shimazaki applied to independent claim 1 are disclosed above.
Shimazaki teaches an image forming apparatus comprising: 
the reading device according to claim 1 (e.g. an infrared ray receiver is used to capture an image of an infrared signal that is reflected from the paper scanned by the infrared sensor, which is taught in ¶ [43] above, [28] and [29].).
However, Shimazaki fails to specifically teach the features of an image forming device configured to form, on a medium, an image of the object read by the reading device.  
However, this is well known in the art as evidenced by Kikuchi.  Similar to the primary reference, Kikuchi discloses irradiating the sheet with an infrared light (same field of endeavor or reasonably pertinent to the problem).    
Kikuchi teaches an image forming device (interpretation: image forming device prints a document image scanned and read by the reading device by the reading device main body, which is disclosed on page 19 and 20.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to form, on a medium, an image of the object read by the reading device (e.g. the invention teaches printing an image scanned by the MFP, which is taught in ¶ [12].).  

[0012] Further, the printer unit 1 includes an image forming process system 10, a sheet conveying system 30, a control unit 41, and a processing unit 42. Of these, the image forming process system 10 forms an image on the basis of the image data of each color generated by the processing unit 42. Further, the sheet conveying system 30 conveys the sheet P as a recording material in accordance with an operation of the image forming process system 10. The control unit 41 controls the operation of the printer unit 1 and the scanner unit 45. The processing unit 42 is connected to a client (not shown) including a scanner unit 45, a PC ( Personal Computer ), and the like, and performs processing on print data including a received document image, a code image, and the like, and converts the print data into image data of each color used in the image forming process system 10 and outputs the image data. Here, the document image is generated by an application operating at a client, for example, or based on an electronic document obtained by reading by the scanner unit 45, and includes an image, a text, and the like. On the other hand, the code image includes, for example, unique identification information given for every 1 pages (or every 1 files) of the document image, and position information indicating a position on the sheet P to be printed. This code image is added by a server, not shown, when the printer unit 1 attempts to print an electronic document. Details of the code image will be described later. Further, FIG. 1 is a view of the image forming apparatus as viewed from the front side, and a UI ( User Interface ) 46 is provided on the front side of the scanner unit 45 for receiving an operation instruction by the user and notifying the user of the information.

Therefore, in view of Kikuchi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an image forming device configured to form, on a medium, an image of the object read by the reading device, incorporated in the device of Shimazaki, in order to cover a sheet while on a platen for scanning, which aid in improving detection accuracy of information on the page that can be printed (as stated in Kikuchi ¶ [05] and [06]).  


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The underlined aspect of claim 2 was not found in the applied and/or cited prior art.  Claim 3 is also objected based on its dependency..

Re claim 2: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
The reading device according to claim 1, wherein the illuminator is configured to illuminate the object to be read with light in 15a visible wavelength range, and 
wherein the imaging des ice is configured to capture an image of the light reflected from the object to be read, within the visible wavelength range, 
wherein the memory is configured to hold, as the reference value of the object to be read, a reference value corresponding to the invisible image and a reference value 20corresponding to a visible image captured within the visible wavelength range, and 
wherein the detector is configured to compare the level of the reading value of the invisible image with a level of the reference value corresponding to the invisible image and compare a level of a reading value of the visible image with a level of the reference value corresponding to the visible image, to detect the state of the object to be read.  

Re claim 3: The teachings of Shimazaki applied to independent claim 1 are disclosed above.
The reading device according to claim 2, wherein at least a wavelength range farther from the invisible wavelength range is included in the visible wavelength range.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phiney discloses detecting the state of a sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672